The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-30 are presented for examination

Allowable Subject Matter

Claims 3, 11-18 and 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of patent number 11287869.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17669907
Patent 11287869
     1. A hardware-based programmable system to support power-efficient memory
access, comprising:
     an on-chip memory (OCM) comprising
one or more memory tiles configured to accept and maintain data for access
by one or more processing units;
     a plurality of ports, wherein each port of the plurality of ports is accessible by the one or more processing units to read and/or write the data in the OCM, wherein at least two ports of the plurality of ports are configured to accept a port access request to access the data in the OCM during a same clock cycle;
     a memory arbiter configured to
accept a plurality of port access requests;
     throttle one or more port access requests of the plurality of port access requests by granting only a subset of access requests to access the OCM via the corresponding ports at a same time.
     1. (Proposed Claim Amendment) A hardware-based programmable system to support power-efficient memory access for machine learning (ML), comprising:
     an on-chip memory (OCM) comprising
     one or more memory tiles configured to accept and maintain data in a streaming fashion for access by one or more processing units for various ML operations; 
     a plurality of ports, wherein each port of the plurality of ports is individually enabled to be accessible by the one or more processing units to read and/or write the data in the OCM via one port access request of a plurality of port access requests, wherein each port of the plurality of ports is configured to accept the port access request to access to the data in the OCM at the same time during the same clock cycle; 
     a memory arbiter configured to
accept the plurality of port access requests at the corresponding plurality of ports of the OCM; 
     throttle one or more port access requests of the plurality of port access requests by granting only a subset of such requests to access the OCM via the corresponding ports at the same time based on one or more parameters to limit power consumption of the OCM,
     wherein the throttle one or more port access requests restricts a number of ports being accessed at the same time to less than available number of ports to limit power consumption of the OCM.
2. The processing unit of Claim 1, wherein the throttling the one or more port access requests is based on one or more parameters to limit power consumption of the OCM.

3. The processing unit of Claim 2, wherein: the one or more parameters include a maximum number of ports allowed to request access to the OCM at the same time in order to limit power consumption of the OCM to be within a budget.

4. The processing unit of Claim 2, wherein: the one or more parameters include a user-specified preferred port mask of one or more ports that are preferred for OCM access wherein the port access requests to these ports are not throttled.

5. The processing unit of Claim 2, wherein: the one or more parameters include a user-specified weighted vector setting priorities/weights on one or more ports for OCM access and the port access requests to the ports having lower priorities are throttled first and the port access requests to the ports having higher priorities are throttled last or are avoided to be throttled unless absolutely necessary.

6. The processing unit of Claim 2, wherein: the memory arbiter is configured by a user via a host to set or program the one or more parameters as part of a memory access policy dynamically at runtime when the OCM is being accessed by the one or more processing units via the port access requests.

7. The processing unit of Claim 2, wherein: the one or more parameters include a user-specified cap on total power consumption by the port access requests to the OCM.

8. The processing unit of Claim 1, wherein: the one or more processing units include a first processing unit configured to perform dense or regular computations on the data in the OCM.

9. The processing unit of Claim 8, wherein: the one or more processing units include a second processing unit configured to perform sparse/irregular computations and/or complex data shape transformations of the data in the OCM and/or from the first processing unit.

10. The processing unit of Claim 1, wherein: the memory arbiter is configured to utilize a user-specified preferred port mask and/or the user-specified weighted vector to avoid throttling the port access requests to certain ports to access the OCM.

11. The processing unit of Claim 1, wherein: the memory arbiter is configured to throttle the one or more port access requests via strict port throttling, wherein if a number of the port access requests received from all ports of the OCM is greater than the configured maximum number of ports allowed to request access to the OCM at the same time, wherein only another number of port access requests that is equal to the configured maximum number of ports are granted.

12. The processing unit of Claim 11, wherein: the memory arbiter is configured to suppress the rest of the port access requests based on random selection by setting a port access grant mask that covers all ports of the OCM representing one bit per port accordingly.

13. The processing unit of Claim 11, wherein: the memory arbiter is configured to limit the number of port access requests to be throttled due to the time constraints and/or the complexity of possible permutations to select among the port access requests to suppress.

14. The processing unit of Claim 1, wherein: the memory arbiter is configured to throttle the one or more port access requests via leaky bucket port throttling, wherein the memory arbiter is configured to throttle the number of port access requests allowed to access the OCM down to be within a specific range based on a credit counter maintaining a bucket of credit tokens.

15. The processing unit of Claim 14, wherein: the memory arbiter is configured to set zero credit token in the credit counter to start with and add additional credit tokens equal to the configured maximum number of ports allowed to request access to the OCM at the same time to the credit counter at each clock cycle.

16. The processing unit of Claim 15, wherein: the memory arbiter is configured to subtract the number of granted port access requests from the credit tokens in the credit counter when a number of port access requests are granted; temporarily disable port throttling for one clock cycle at the next clock cycle when the credit tokens accumulated in the credit counter becomes positive, wherein all port access requests are granted irrespective of the configured maximum number of ports allowed to request access to the OCM at the same time; update the credit tokens in the credit counter accordingly.

17. The processing unit of Claim 16, wherein: the memory arbiter is configured to re-enable port throttling by re-activating a port access grant mask at the next cycle once the number of credit tokens in the credit counter becomes negative.

18. The processing unit of Claim 16, wherein: the memory arbiter is configured to re-enable port throttling if the total power consumption by the port access requests exceeds a user-specified cap on total power consumption.
2. (Original) The processing unit of Claim 1, wherein: the one or more processing units include a first processing unit configured to perform dense or regular computations on the data in the OCM.

3. (Original) The processing unit of Claim 2, wherein: the one or more processing units include a second processing unit configured to perform sparse/irregular computations and/or complex data shape transformations of the data in the OCM and/or from the first processing unit.

4. (Original) The processing unit of Claim 1, wherein: the memory arbiter is configured by a user via a host to set or program the one or more parameters as part of a memory access policy dynamically at runtime when the OCM is being accessed by the one or more processing units via the port access requests.

5. (Original) The processing unit of Claim 1, wherein: the one or more parameters include a maximum number of ports allowed to request access to the OCM at the same time in order to limit power consumption of the OCM to be within a budget.

6. (Original) The processing unit of Claim 1, wherein: the one or more parameters include a user-specified preferred port mask of one or more ports that are preferred for OCM access wherein the port access requests to these ports are not throttled.

7. (Original) The processing unit of Claim 1, wherein: the one or more parameters include a user-specified weighted vector setting priorities/weights on one or more ports for OCM access and the port access requests to the ports having lower priorities are throttled first and the port access requests to the ports having higher priorities are throttled last or are avoided to be throttled unless absolutely necessary.

8. (Original) The processing unit of Claim 7, wherein: the memory arbiter is configured to utilize a user-specified preferred port mask and/or the user-specified weighted vector to avoid throttling the port access requests to certain ports to access the OCM.

9. (Original) The processing unit of Claim 1, wherein: the one or more parameters include a user-specified cap on total power consumption by the port access requests to the OCM.

10. (Original) The processing unit of Claim 1, wherein: the memory arbiter is configured to throttle the one or more port access requests via strict port throttling, wherein if the number of the port access requests received from all ports of the OCM is greater than the configured maximum number of ports allowed to request access to the OCM at the same time, wherein only a number port access requests that is equal to the configured maximum number of ports are granted.

11. (Original) The processing unit of Claim 10, wherein: the memory arbiter is configured to suppress the rest of the port access requests based on random selection by setting a port access grant mask that covers all ports of the OCM representing one bit per port accordingly.

12. (Original) The processing unit of Claim 10, wherein: the memory arbiter is configured to limit the number of port access requests to be throttled due to the time constraints and/or the complexity of possible permutations to select among the port access requests to suppress.

13. (Original) The processing unit of Claim 1, wherein: the memory arbiter is configured to throttle the one or more port access requests via leaky bucket port throttling, wherein the memory arbiter is configured to throttle the number of port access requests allowed to access the OCM down to be within a specific range based on a credit counter maintaining a bucket of credit tokens.

14. (Original) The processing unit of Claim 13, wherein: the memory arbiter is configured to set zero credit token in the credit counter to start with and add additional credit tokens equal to the configured maximum number of ports allowed to request access to the OCM at the same time to the credit counter at each clock cycle.

15. (Original) The processing unit of Claim 14, wherein: the memory arbiter is configured to Application Number: the number of granted port access requests from the credit tokens in the credit counter when a number of port access requests are granted; temporarily disable port throttling for one clock cycle at the next clock cycle when the credit tokens accumulated in the credit counter becomes positive, wherein all port access requests are granted irrespective of the configured maximum number of ports allowed to request access to the OCM at the same time; update the credit tokens in the credit counter accordingly.

16. (Original) The processing unit of Claim 15, wherein: the memory arbiter is configured to re-enable port throttling by re- activating a port access grant mask at the next cycle once the number of credit tokens in the credit counter becomes negative.

17. (Original) The processing unit of Claim 15, wherein: the memory arbiter is configured to re-enable port throttling if the total power consumption by the port access requests exceeds a user-specified cap on total power consumption.


As shown from the table above, claims 1-17 of patent 11287869 teaches the same concept of the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney (US Patent Application 20150046677) in the view of Ajanovic (US Patent 6199127).
As per claim 1, Moloney teaches an on-chip memory (OCM) [1806, fig. 18] comprising [0161, fig. 4 and 18, as shown in figure 4 or 18, the subsystem includes on chip storage such as memory 412].
one or more memory tiles [502s, fig. 5] configured to accept and maintain data for access by one or more processing units [0102, 0161, 0197 as shown in figures 4 and 5, on chip memory 412 is partition into multiple tiles to facilitate streaming of data such as read and write data and perform image processing operation and gaming application related to machine learning where each tile receives access request].
a plurality of ports [900, fig. 9 or read/write ports paragraph 0102], wherein each port of the plurality of ports is accessible by the one or more processing units to read and/or write the data in the OCM [0078, 0102 the arbiters control read and write access to the ports and receive request from the processor].
wherein at least two ports of the plurality of ports are configured to accept a port access request to access the data in the OCM during a same clock cycle [0111-0112, 0120, as pointed out resources are allocated in a clock cycle approach where specific memory access request to specific port can be granted].
a memory arbiter [702, fig. 7] configured to:
accept a plurality of port access requests [0167, fig. 2, as pointed out slices accept request are accepted by specific ports]. 
	Moloney does not teach throttle one or more port access requests of the plurality of port access requests by granting only a subset of access requests to access the OCM via the
corresponding ports at a same time.
	However, Ajanovic teaches throttle one or more port access requests of the plurality of port access requests by granting only a subset of access requests to access the OCM via the
corresponding ports at a same time [col. 3 lines 22-33, col. 4 lines 20-39, fig. 2-4, as pointed out based on priority some ports can be throttled where other parts can provide access to the memory accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of Moloney to include the method of Ajanovic to allow the throttling of the access request to the port in order to process data in a priority basis.  Doing so would manage bandwidth or signal to the ports.  


As per clam 2, Moloney does not teach the throttling the one or more port access requests is based on one or more parameters to limit power consumption of the OCM.
However, Ajanovic teaches the throttling the one or more port access requests is based on one or more parameters to limit power consumption of the OCM [col. 3 lines 22-33, col. 4 lines 20-39, fig. 2-4, as pointed out based on priority some ports can be throttled where other parts can provide access to the memory accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of Moloney to include the method of Ajanovic to allow the throttling of the access request to the port in order to process data in a priority basis.  Doing so would manage bandwidth or signal to the ports.  

As per claim 4, Moloney does not teaches the one or more parameters include a user-specified preferred port mask of one or more ports that are preferred for OCM access wherein the port access requests to these ports are not throttled.
However, Ajanovic teaches the one or more parameters include a user-specified preferred port mask of one or more ports that are preferred for OCM access wherein the port access requests to these ports are not throttled [col. 4 lines 40-45, col. 5 lines 8-15, as pointed out throttling is related to signal mask and priority].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of Moloney to include the method of Ajanovic to use mask in request and throttling. 

As per claim 5, Moloney does not teach the one or more parameters include a user-specified weighted vector setting priorities/weights on one or more ports for OCM access and the port access requests to the ports having lower priorities are throttled first and the port access requests to the ports having higher priorities are throttled last or are avoided to be throttled unless absolutely necessary.
However, Ajanovic teaches the one or more parameters include a user-specified weighted vector setting priorities/weights on one or more ports for OCM access and the port access requests to the ports having lower priorities are throttled first and the port access requests to the ports having higher priorities are throttled last or are avoided to be throttled unless absolutely necessary [col. 3 lines 22-33, col. 4 lines 20-39, fig. 2-4, as pointed out based on priority some ports can be throttled where other parts can provide access to the memory accordingly.  In this case, throttling takes both high and low priority into consideration].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of Moloney to include the method of Ajanovic to allow the throttling of the access request to the port in order to process data in a priority basis.  Doing so would manage bandwidth or signal to the ports.  

As per claim 6, Moloney teaches the memory arbiter is configured by a user via a host to set or program the one or more parameters as part of a memory access policy dynamically at runtime when the OCM is being accessed by the one or more processing units via the port access requests [0131, as pointed out the arbitration can be user hardware configuration].

As per claim 8, Moloney teaches a first processing unit configured to perform dense or regular computations on the data in the OCM [0092, 0093, vector processor that can perform specific operation].

As per claim 9, Moloney teaches a second processing unit configured to perform sparse/irregular computations and/or complex data shape transformations of the data in the OCM and/or from the first processing unit [0072, specific core or accelerator can be used to perform image processing operation or dedicated for image processing].

As per claim 10, Moloney does not teach the memory arbiter is configured to utilize a user-specified preferred port mask and/or the user-specified weighted vector to avoid throttling the port access requests to certain ports to access the OCM.
However, Ajanovic the memory arbiter is configured to utilize a user-specified preferred port mask and/or the user-specified weighted vector to avoid throttling the port access requests to certain ports to access the OCM [col. 4 4 lines 20-39, fig. 2-4, as pointed out based on mask priority can be set to avoid throttling].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of Moloney to include the method of Ajanovic to allow the throttling of the access request based on masks.  

As per claims 19-22, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 19-22 are also rejected as being unpatentable over Moloney in view of Ajanovic for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney (US Patent Application 20150046677) in the view of Ajanovic (US Patent 6199127) and in the view of Singh (US Patent Application 20190266479).
As per claim 7, Moloney and Ajanovic do not teach one or more parameters include a user-specified cap on total power consumption by the port access requests to the OCM.
However, Singh teaches one or more parameters include a user-specified cap on total power consumption by the port access requests to the OCM [0120-0121, power budget for processing resources which is related to specific ports].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of the design of Moloney and Ajanovic to include the method of Singh to allow specific ports to use specific power budget.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Talpes (US 20190026237) teaches computational array microprocessor system with variable latency memory access.
Vinod (US 20200410323) teaches apparatuses, methods, and systems for memory interface circuit arbitration in a configurable spatial accelerator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187